Title: To George Washington from Major John Clark, Jr., 18 November 1777
From: Clark, John Jr.
To: Washington, George



Mr Charles Humphrey’s Novr 18th 1777. 9 oClock A.M.
May it please your Excellency

Col: Fitzgeralds favor of 6 oClock last Evening I received. A Young fellow of Character has been recommended to me (by a Gentleman of my acquaintance in whom I can entirely confide) as a suitable person to give information of the Enemy’s designs—He is now in the City—&

will be with you so soon as he makes the discoveries I have ordered—If they attempt Redbank, by throwing our Troops from the City—he is to wait on you with an immediate account of their numbers or any other movements that are about to take place—I have ordered him to mingle with the British Officers as he is acquainted with several of them & very intimately, ’twill be easily effected, & for that purpose have promised to send him a little hard, or old Money, to spend in company with them—which I can send to the Lady he boards with, as a sum from her Son, who apprehends she is in distress—he promises to write & I will send it by a Flag—the Lady has notice of the design in sending the Cash—Mother she is ignorant of the Young Fellows intentions—Let me beg of you to send a little to enable me to fulfill this engagement—the bearer my Boy, will bring it safe—I have not a doubt, but you will receive the most satisfactory accounts from this person & that instantly—I am just returned from Boones Dam near Carpenters & Province Island, where I’ve had a good view of the Enemy & to my great mortification beheld the British Flag hoisted on Fort Mifflin: All their Ships of Force have moved down the River to Chester, their Battery called “the Vigilant” lys below the Fort & a Sloop opposite—two Brigs & a Sloop went up Yesterday & joined those lying at Morris’s Wharf below Gray’s Ferry on Schuylkill, at which place there are four Brigs & one Sloop busy unloading & a number of Waggons taking in provisions—The Enemy were also taking over a great number of Horses on the Island & bringing up Hay—there are several Stacks on Boones Island that may be burnt without any danger, if they are left, the Enemy will certainly get the Hay, as they are bringing their spare Cattle there to Fodder—great numbers of Cattle are along the shore which they will undoubtedly take in a few Days, if not speedily removed; as I am well informed, the rascally Inhabitants are now corresponding & bartering Goods with the Enemy—I called at one House & found the owner had gone on board for Salt, I have requested a Militia Colonel to order a party to take him—the Enemy were also bringing up their Cannon from their Battery at the pest House to the high Ground on the Island.
One of my intimate acquaintances from the City—assures me that a Chicken sells for 10/, & Beef is now at a Dollar—he is just come out the Hessian Butchers steal all the Cows they can get at Night, kill ’em & sell them to the Inhabitants.
When I received your Letter of the 7th of October requesting me to tarry in this County—I proceeded with what Cloathes I had on without taking time to get any others, they are rather light for the Winter, & cold weather approaching must beg you to permit me to return & get some others, as also another Horse my hackney being tired out, as

Congress is in the Neighbourhood where I live—I wou’d be exceedingly obliged to you to give me a Letter of recommendation, with such a Character as you may think me deserving (if not too much trouble) before I go, shou’d you permit me, I will direct those persons employed to bring intelligence to communicate it to Genl Potter, who will forward it to you, Let me add altho my delicate state of health requires warmer Cloathes & my business a better horse yet, I will risque all to serve you, rather than prejudice the service, as no person can do my business for me hope you’ll not think my request unreasonable. I am with the greatest respect your Excellency’s Hble servt

Jno: Clark Junr


P.S. You may depend I will return with all dispatch, shou’d you grant my request—’twill lay me under many obligations, & shou’d any thing ly in my line of life to make you a proper return, no person will be more grateful than Your Excellency’s Affectionate Hble servt


Jno: Clark Junr
